Title: From Thomas Jefferson to James Lyle, 16 June 1821
From: Jefferson, Thomas
To: Lyle, James


            
            
              
              
          KNOW ALL MEN BY THESE PRESENTS, That I Thomas Jefferson of Albemarle County am held and firmly bound unto James Lyle admr of James Lyle Senr Deceased in the just and full sum of Two Thousand four hundred Dollars to be paid unto the said James Lyle admr as aforesaid his  certain attorney, his heirs, executors, administrators or assigns, to which payment, well and truly to be made, I bind myself my heirs, executors and administrators, firmly by these presents. Sealed with my seal and dated this 16th day of June one thousand eight hundred and Twenty oneThe condition of the above obligation is such, That if the above bound Thomas Jefferson his heirs, executors, administrators or assigns, do and shall well and truly pay, or cause to be paid unto the said James Lyle admr as aforesaid his  certain attorney, his executors, administrators or assigns, the just sum of Twelve hundred Dollars on or before the first day of July in the year Eighteen hundred and Twenty four /1824/ then the above obligation to be void, or else to remain in full force and virtue.Signed and sealed in the presence of}James M RandolphTarlton SaundersThomas Jefferson (SEAL.)The within bond is entitled to a credit of five hundred & three dollars to be applied on the 15th day of January 1828 as per reciept given Tho J Randolph the executor this 15th of January 1827.TesteAlex GarrettJohn Lylefor James LyleThe withen bond is entitled to a further credit of thirteen dollars to be applied on the 15th of July 1827. as per recieptTesteAlex GarrettJohn Lylefor James Lyle